DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected invention I, claims 1-20, without traverse in the response dated June 28, 2022.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Response to Amendment
The amendment filed June 28, 2022 has been entered.  Claims 1-20 and claim 26 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 21-25, directed to a non-elected invention, and addition of new claim 26.

Claim Objections
Claims 4 and 17 are objected to because of the following informalities:
Claim 4: “the the” is understood to read as “the”
Claim 17: “responsive to contact the left foot” is best understood to read as “responsive to contact with the left foot.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re. Claim 13: Claim 13 is not supported in the specification because a relationship between systolic pressure, diastolic pressure, or pulse pressure and any one of cardiac output, systemic vascular resistance, and central venous pressure is not established.  The most descriptive portion of Applicant’s Specification is Paragraphs 00105-00108, which describe that systolic and diastolic pressure is extracted after a computing subsystem fuses multiple signal types. There is no explicit written description of obtaining a pulse pressure within the cited paragraphs, with the term “pulse pressure” only described in Paragraph 00107 and utilized as part of the characterization of PTT.  Examiner is interpreting the claim to relate mean arterial pressure as Applicant describes in Paragraph 00108, as “a product of the cardiac output (CO) value and the systemic vascular resistance (SVR) value added to the central venous pressure (CVP) value.”
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Re. Claim 19: The breadth of the claims recite generating an analysis of body fluid status derived from one or more of the set of temporal parameters, the analysis of body fluid status comprising a value of a dry weight of the user.  The nature of the invention (Paragraph 00117 of Applicant’s Specification) is one which attempts to augment for sensitivity and specificity for conditions where fluid status changes (e.g., related to fluid retention) in association with cardiac status changes.  The state of the prior art typically uses skin-sodium bioimpedance or sodium-MRI, as disclosed by Applicant’s Specification, Paragraph 00117, and the level of one of ordinary skill in the art would recognize that such signals and/or a dedicated sensor are the components which are typically used for determining fluid status, wherein the level of predictability of such hydration monitoring arts is generally high.  The amount of direction provided by Applicant’s disclosure is insufficient to support the claimed invention.  The disclosure does not define a specific relationship for how one of ordinary skill in the art is to use a set of temporal parameters of IPG, BCG, and/or ECG to generate an analysis of body fluid status.  The most direction given by Applicant’s Specification is in Paragraph 00117, which vaguely relates that cardiac data can be used to determine dry weight of the patient in combination with hemodynamic properties.  Because of the deficiencies of the disclosure, working examples of such a feature are not found.   Thus, because of the reasons of above, undue experimentation would be required to practice the full scope of claim 19.  Thus, claim 19 is rejected under 35 U.S.C. 112(a) as not being enabled by Applicant’s disclosure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 13: It is unclear if each of a mean arterial pressure, a systolic blood pressure, a diastolic blood pressure, and a pulse pressure is determined respectively from CO, SVR, and CVP, or if the group of a mean arterial pressure, a systolic blood pressure, a diastolic blood pressure, and a pulse pressure is determined as a result of a combination of CO, SVR, and CVP. 
Re. Claim 17: Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) are element(s) which is/are capable of generating a temperature signal and a humidity signal.  Claim 17 and its preceding claims do not recite an element which is capable of generating a temperature signal and a humidity signal.
Re. Claim 18: Claim 18 recites the limitation "the set of systolic."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 26  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of the claims has been analyzed to determine whether it is directed to any judicial exceptions.
Step 2A, Prong 1
Each of the claims recite steps or instructions for processing cardiovascular signals to produce an output of such processing, which is grouped as a mental process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea.
Specifically, independent claim 1 recites:
from a left foot and a right foot of a user… the set of electrical signals generated from an electrical circuit… through the left foot… and through the right foot of the user (identified as intended use);
contemporaneously generating a set of electrical signals including an electrocardiogram (ECG) signal and an impedance plethysmography (IPG) signal from a set of electrodes, and a ballistocardiogram (BCG) signal and a weight signal from a set of force sensors (identified as intended use, data gathering, and additional element);
generating values of a set of temporal parameters upon processing the ECG signal, the IPG signal, and the BCG signal with a signal fusion operation (identified as judgement/evaluation and or data gathering);
processing the set of temporal parameters with a model (identified as extra-solution activity of data gathering/processing and/or judgement/evaluation); 
returning an output of the model (identified as extra-solution activity of data output).
As indicated above, independent claim 1 recites at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  A machine, structure, or element that would perform these steps is also not mentioned.  The claims encompass processes which can be performed in the mind or by pen and paper practice.  For example, each recitation of collecting data from specific sensors is a recitation of mere data gathering, whereby obtaining such data may be performed via mere observation.  As a further example, the recitation of performing a “sensor fusion operation,” without further limitations defining such a term, reads upon one of ordinary skill in the art simply observing multiple sets of data (data gathering) and drawing a conclusion therefrom (judgement/evaluation) or deriving values therefrom (data gathering/processing).  One of ordinary skill in the art is capable of performing the steps of extracting broadly-recited “values of a set of temporal parameters” from broadly claimed “sensor fusion” data since the steps to perform such steps do not contain limitations which would cause such steps to be too complex to perform in the mind or by pen and paper practice.  Accordingly, each of claims 1-20 and 26 recites an abstract idea.
The dependent claims merely include limitations that either further define the abstract idea and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Step 2A, Prong 2
The above-identified abstract idea in independent claim 1 is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of using electrodes and force sensors do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed invention merely implements the above-identified abstract idea (e.g., mental process of processing data) using specific data gathered from additional elements which constitute insignificant extra-solution activity (e.g., data from force sensors and electrodes).  Additionally, Applicant’s specification does not include any discussion of how the recited limitations of these claims provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims [emphasis added].  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for at least these reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, independent claim 1 and dependent claims 2-20 and 26 are each directed to an abstract idea under 2019 PEG. 
Step 2B
None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
Again, the only additional elements identified within independent claim 1 is the recitation of collecting data from the use of a set of electrodes and a set of force sensors.  Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mental process, and thus, do not add a meaningful limitation to the invention as it would be routinely used by those of ordinary skill in the art in order to apply the mental process.  The use of electrodes for ECG and IPG signal acquisition are known from Giovangrandi (Paragraph 0051, Figs. 1A, 1B) and JGC (Fig. 1).  Accordingly, it is clear from the claims themselves that these limitations require no improved computer resources and merely utilize already available sensors commonly used for the claimed purpose with their already available basic functions to use as tools in executing the claimed process.
The above additional claim elements are reasonably construed as extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available sensors, with their already available basic functions, to use as tools in executing the claimed process.  
None of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in the independent claims do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is the well-understood sensor elements do not add meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to a mental process.
Priority
Examiner notes that the following claims do not contain support in the parent co-pending application of U.S. Application No. 15/743,154 (hereinafter – ‘154):
Claim 2: the disclosure of ‘154 utilizes low-pass filtering, which is a distinct type of filtering separate from band-pass filtering;
Claim 5: the disclosure of ‘154 does not explicitly describe identifying an R-peak from ECG or determining PEP from such an R-peak;
Claim 6: the disclosure of ‘154 does not explicitly describe determining specifically LVET from first minimum and absolute minimum;
Claim 7: the disclosure of ‘154 does not explicitly describe using a transformation of BCG and IPG separately or in combination to derive LVET.  Paragraph 0074 of ‘154 states: “The duration of certain features in the BCG and IPG correspond to LVET.”
Claim 12: claim 12 requires multiple transformations, whereas ‘154 was found to only relate BCG amplitude to stroke volume; if only a portion of the claim is supported in the parent application, then the entirety of the claim is unsupported;
Claim 13: the disclosure of ‘154 does not explicitly describe systemic vascular resistance or central venous pressure.
Claim 14: the disclosure of ‘154 does not explicitly describe stroke volume being derived from a set of features comprising both an amplitude value of an averaged ensemble waveform and at least one of the set of temporal features;
Claim 18: the disclosure of ‘154 does not explicitly describe what can be considered a distance analysis or prediction;
Claim 19: the disclosure of ‘154 does not explicitly describe determination of fluid status or dry weight.
Thus, the above claims possess an effective filing date of the present application, October 17, 2018.  Should such claims be supported in the parent application of ‘154, Examiner recommends Applicant identify specific portions of ‘154 which support each of the claims identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC).
Re. Claim 1: Giovangrandi teaches a method for cardiovascular health assessment (Abstract) comprising:
from a left foot and a right foot of a user (Fig. 1).
While Giovangrandi describes generating electrical signals from an ECG and IPG (Paragraph 0004: ECG utilized in combination with IPG to determine PAT) and a BCG (Paragraph 0037: timing reference based on information from BCG), Giovangrandi does not explicitly teach the use of contemporaneously generating such signals. 
JGC teaches a device which uses the signals required by Applicant, i.e., ECG, IPG, and BCG, contemporaneously (Page 553, IV. Conclusion: “… simultaneously acquiring ECG, BCG and IPG…”).  JGC teaches analogous art in the technology of measuring cardiovascular health characteristics using multiple sensor signals from a bodyweight scale platform (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi to include the simultaneous use of ECG, IPG, and BCG signals as taught by JGC, the motivation being that processing the signals in their combination enhances signal-to-noise ratio (Page 550, Abstract).  
Alternatively or additionally, various portions of the disclosure of Giovangrandi may implicitly read upon the requirement of using IPG, ECG, and BCG signals contemporaneously, since Giovangrandi discloses ensembled IPG and a method wherein IPG and ECG in combination can be used to detect pulse arrival times (PAT), as shown in Fig. 10, and later uses the pulse arrival time as a timing reference for processing a third signal containing synchronous information, such as BCG (Paragraph 0116).
Giovangrandi further teaches the method comprising:
a weight signal from a set of force sensors (Paragraph 0095: BCG sensors comprised of the same sensors used to determine bodyweight of the user; Fig. 16: strain  gauges 1605 configured with weight measurement circuit 1630),
the set of electrical signals generated from an electrical circuit passing through the left foot, through a left leg region, across an inferior sagittal plane, through a right leg region, and through the right foot of the user (Paragraph 0005: impedance-measurement signals through contact with one foot and another location of the user, including the other foot; Fig. 1).
JGC further teaches the method comprising:
generating values of a set of temporal parameters upon processing the ECG signal, the IPG signal, and the BCG signal with a signal fusion operation;
processing the set of temporal parameters with a model; and
returning an output of the model
(Page 552, G. Signal Processing and III. Measurement Results and Discussion: processing ECG and BCG waveforms by referencing maximum point of slope of the IPG signal, realignment of heartbeats using Woody method, and time intervals between significant points of the resulting waveforms were measured with windowed peak detection algorithm to generate reduced SNR, i.e., output).
Re. Claim 2: Giovangrandi and JGC teach the invention according to claim 1.  JGC further teaches the invention wherein processing with the signal fusion operation comprises passing each of
the ECG signal (Fig. 2: ECG acquisition including a bandpass filtering operation resulting in analysis of 0.5 Hz to 40 Hz), 
the IPG signal (Fig. 4) and
the BCG signal (Fig. 3)
through a set of bandpass filtering operations (see above).
Re. Claim 3: Giovangrandi and JGC teach the invention according to claim 1.  JGC further teaches the invention wherein processing with the signal fusion operation further comprises 
identifying a set of characteristic features in the IPG signal over a measurement session for the user (Page 552, G. Signal Processing: heartbeats and point of maximum slope of IPG signal on each heartbeat used as reference average ECG and BCG signals), and
generating an averaged ensemble ECG waveform, an averaged ensemble IPG waveform, and an averaged ensemble BCG waveform upon implementing a windowing operation, for each of the ECG signal, the IPG signal, and the BCG signal, about temporal markers associated with each characteristic feature of the set of characteristic features (see previous citation; Figs. 5-7: signals before and after averaging and latency correction; Examiner notes that although the term “ensemble averaging” is not used in the disclosure of JGC, the operation of aligning periodic waveforms to a certain temporal markers, forming windows, and then averaging the signals in those windows can be considered to be essentially the same as ensemble averaging, clearly seen in the process where multiple waveforms are present in Fig. 5, then reduced to singular averaged waveforms in Figs. 6, 7; additionally, Giovangrandi explicitly teaches ensemble averaging of IPG signals in Figs. 6A-7B and Paragraphs 0090-0092).
Re. Claim 16: Giovangrandi and JGC teach the invention according to claim 1.  JGC further teaches the invention comprising generating a pulse arrival time (PAT) for the user from the averaged ensemble ECG waveform and at least one of the averaged ensemble IPG waveform and the averaged ensemble BCG waveform (Page 550, right column: “Pulse arrival time (PAT) is a surrogate for systolic blood pressure measurement [10] which is measured between the R-wave of the ECG and some fiducial point of the photoplethysmogram (PPG) or the IPG [11,12]”).
Re. Claim 26: Giovangrandi and JGC teach the invention according to claim 1.  Giovangrandi further teaches the invention wherein the output of the model comprises a metric that evaluates a cardiovascular health risk of the user (Paragraph 0110: “The system of the present disclosure and alternate embodiments may be suitable for determining the arterial stiffness (or arterial compliance) and/or cardiovascular risk of the user…”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Park et al. (U.S. 2010/0210921 A1) (hereinafter – Park).
Re. Claim 4: Giovangrandi and JGC teach the invention according to claim 3, but do not tech the invention further comprising extracting a true amplitude value from the averaged ensemble BCG waveform upon realigning windowed components of the windowing operation to a reference feature of the BCG signal.
Park teaches analogous art in the technology of measuring cardiovascular health characteristics using multiple sensor signals from a bodyweight scale platform (Abstract).  Park further teaches the invention further comprising extracting a true amplitude value from the averaged ensemble BCG waveform upon realigning windowed components of the windowing operation to a reference feature of the BCG signal (Paragraph 0013: obtaining ensemble average based on synchronization with J-waves, and obtaining the magnitude of the J-waves from the averaged signal).
Since both Giovangrandi and JGC are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi in view of JGC to include extracting a true amplitude value of the averaged ensemble BCG waveform by realigning windowed components to a reference feature of the BCG signal itself as taught by Park, the motivation being that doing so allows for an assessment of the cardiovascular metric of normalized stroke volume force from such an operation (Paragraph 0013), as well as R-J intervals (Paragraph 0021).

Claims 5, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan) (disclosed by Applicant).
Re. Claim 5: Giovangrandi and JGC teach the invention according to claim 3, but do not teach the invention wherein generating values of the set of temporal parameters comprises 
identifying an R-peak in the averaged ensemble ECG waveform and 
a peak of a wave in at least one of the averaged ensemble BCG waveform and the averaged ensemble IPG waveform, and 
determining pre-ejection period (PEP) from positions of the R-peak and the peak of the wave.
Inan teaches analogous art in the technology of cardiovascular health assessment using multiple sensors within a bodyweight scale (Abstract; Figs. 1A, 1B).  Inan further teaches the invention wherein generating values of the set of temporal parameters comprises 
identifying an R-peak in the averaged ensemble ECG waveform and 
a peak of a wave in at least one of the averaged ensemble BCG waveform and the averaged ensemble IPG waveform, and 
determining pre-ejection period (PEP) from positions of the R-peak and the peak of the wave
(Paragraphs 0066-0072: using ECG R-wave timing and ensemble average BCG to yield pre-ejection period).
Since both Giovangrandi and JGC are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi in view of JGC to include determining pre-ejection period (PEP) from positions of the R-peak and the peak of the wave as taught by Inan, the motivation being that doing so allows for a characterization of arterial compliance (Paragraph 0066).  Such a combination can also be considered an obvious matter of combining prior art elements according to known methods to yield predictable results.
Re. Claim 10: Giovangrandi, JGC, and Inan teach the invention according to claim 5.  Giovangrandi further teaches the invention further comprising generating a pulse transit time (PTT) and a pulse wave velocity (PWV) upon transformation of a first feature derived from the averaged ensemble IPG waveform and a second feature derived from the averaged ensemble BCG waveform (Fig. 9a-9b: extraction of PTT using IPG and BCG, as described in Paragraph 0096; Paragraph 0095: measuring PWV using IPG and BCG).
Re. Claim 14: Giovangrandi and JGC teach the invention according to claim 3, but do not teach the invention further comprising:
determining a stroke volume of the user from a set of features comprising 
a) an amplitude value derived from at least one of 
the averaged ensemble ECG waveform, 
the averaged ensemble IPG waveform, and 
the averaged ensemble BCG waveform and 
b) at least one of the set of temporal features.
Inan further teaches the invention further comprising: 
determining a stroke volume of the user from a set of features comprising 
a) an amplitude value derived from at least one of 
the averaged ensemble ECG waveform, 
the averaged ensemble IPG waveform, and 
the averaged ensemble BCG waveform and 
b) at least one of the set of temporal features
(Paragraph 0079: beat-to-beat BCG amplitude used to characterize stroke volume, where ECG R-wave timing is used to generate the short-window average).
Since Giovangrandi in view of JGC are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi in view of JGC to include determining a stroke volume from an amplitude value and a set of temporal features as taught by Inan, the motivation being that doing so yields another relevant cardiovascular metric (similar to prior motivations).  Such a combination can also be considered an obvious matter of combining prior art elements according to known methods to yield predictable results.
Re. Claim 15: Giovangrandi, JGC, and Inan teach the invention according to claim 14.  Inan teaches the invention further comprising normalizing at least one of the set of features with at least one of 
a baseline impedance value extracted from the IPG signal and 
a baseline body weight extracted from the weight signal
(Paragraph 0027:comparison of captured BCG signal, i.e., a weight signal, to a baseline value to generate a new value indicative of cardiac output and stroke volume of the user).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan) (disclosed by Applicant)
Bernstein (U.S. 2006/0009710 A1) (hereinafter – Bernstein).
Re. Claim 6: Giovangrandi, JGC, and Inan teach the invention according to claim 5, but do not teach the invention wherein generating values of the set of temporal parameters comprises 
generating a higher-order derivative of the averaged ensemble IPG waveform
identifying a first minimum immediately preceding a maximum change in impedance in the averaged ensemble IPG waveform
identifying an absolute minimum of the higher-order derivative of the averaged ensemble IPG waveform
determining left ventricular ejection time (LVET) from positions of the first minimum and the absolute minimum.
It appears that such a calculation is a common method of ascertaining LVET.  Bernstein teaches analogous art in the technology of analyzing cardiovascular parameters (Abstract).  Bernstein further teaches the invention wherein generating values of the set of temporal parameters comprises 
generating a higher-order derivative of the averaged ensemble IPG waveform (Fig. 2: dZ/dt), 
identifying a first minimum immediately preceding a maximum change in impedance in the averaged ensemble IPG waveform (Fig. 2: point B denotes a minimum in ΔZ(t) prior to a maximum change in impedance, best understood to be equivalent to point C, a maximum in the derivative of the waveform),
identifying an absolute minimum of the higher-order derivative of the averaged ensemble IPG waveform (Fig. 2: point X, denoting an absolute minimum of dZ/dt), and
determining left ventricular ejection time (LVET) from positions of the first minimum and the absolute minimum (Fig. 2: TLVE; see Paragraphs 0058-0064: multiple methods of attaining LVET with various fiducial points and derivatives).
Since Giovangrandi, JGC, and Inan are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi, JGC, and Inan to include determination of LVET from fiducial points as taught by Bernstein, the motivation being that LVET is a further characterizing feature of cardiac health.  Such a combination can also be considered an obvious matter of combining prior art elements according to known methods to yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Bernstein (U.S. 2006/0009710 A1) (hereinafter – Bernstein)
Shinar et al. (U.S. 2014/0371635 A1) (hereinafter – Shinar).
Re. Claim 7: Giovangrandi and JGC teach the invention according to claim 3, but do not explicitly teach the invention further comprising generating a left ventricular ejection time (LVET) derived from transformation of the averaged ensemble BCG waveform and the averaged ensemble IPG waveform.
Left ventricular ejection time (LVET) is defined as the time between aortic valve opening and aortic valve closing; such a definition is supported by Applicant’s Specification in Paragraphs 00101-00102.  LVET can be identified through a variety of signals and their transformations, as evidenced below:
Shinar is analogous art in the technology of analyzing hemodynamic properties (Paragraph 0176), and teaches that LVET can be determined from two time points in a transformed BCG signal (Fig. 16). 
Bernstein teaches that LVET can be determined from two time points in a transformed IPG signal (Fig. 2: TLVE; see Paragraphs 0058-0064: multiple methods of attaining LVET with various fiducial points and derivatives; see rejection of claim 6). 
It would have been obvious to have utilized determining LVET from a transformed BCG waveform and LVET from a transformed IPG waveform as required by the claim, the motivation being that utilizing both provides redundancy in calculation to reduce the chance of error affecting one method or the other. 
Should it be interpreted that the claim identifies LVET from a combination of transformed IPG and BCG waveforms, since LVET is merely a time interval between two points, the type of signal which defines either the start or end point for this time interval would not significantly affect the calculation of LVET.  When considering time-aligned and averaged signals in the combination of Giovangrandi in view of JGC, the transformed signals taught by Shinar and Bernstein each provide start and end points in differing signals that one of ordinary skill in the art would have considered as obvious alternative points to use in calculating LVET.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Albert (U.S. 2014/0066798 A1) (hereinafter – Albert).
Re. Claim 8: Giovangrandi and JGC teach the invention according to claim 3, but do not explicitly teach the invention further comprising generating a PEP/LVET ratio from transformation of at least two of 
the average ensemble ECG waveform, 
the averaged ensemble BCG waveform, and 
the averaged ensemble IPG waveform.
Albert teaches analogous art in the technology of analyzing cardiovascular parameters (Abstract).  Albert further teaches the invention further comprising generating a PEP/LVET ratio from transformation of at least two of 
the average ensemble ECG waveform, 
the averaged ensemble BCG waveform, and 
the averaged ensemble IPG waveform
(Paragraph 0084: calculating PEP as time between the Q wave on the ECG and aortic valve opening (AO) derived from SCG (the recording of body vibrations induced by the heart beat, i.e., a signal highly analogous to BCG); Paragraph 0049: interchangeability of BCG and SCG).
Since Giovangrandi and JGC are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi, JGC, and Inan to include determination of a PEP/LVET ratio from at least ECG and a signal analogous to BCG as taught by Albert, the motivation being that such a ratio is a contractility coefficient further characterizing features of cardiac health.  Such a combination can also be considered an obvious matter of combining prior art elements according to known methods to yield predictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Albert (U.S. 2014/0066798 A1) (hereinafter – Albert)
Garrard et al. “The relationship of alterations in systolic time intervals to ejection fraction in patients with cardiac disease”. Circulation. 1970 Sep;42(3):455-62. doi: 10.1161/01.cir.42.3.455. PMID: 5451230. (hereinafter – Garrard) (disclosed by Applicant).
Re. Claim 9: Giovangrandi, JGC, and Albert teach the invention according to claim 8, but do not teach generating an evaluation of an ejection fraction of the user, from the PEP/LVET ratio.
Garrard teaches a method for determining ejection fraction using the relationship between PEP and LVET which operates in a non-invasive manner (Abstract).  Garrard uses non-invasive techniques including ECG and pulse tracing to obtain systolic time intervals including PEP and LVET and then calculates the ejection fraction using the ratio of PEP/LVET (Abstract and figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Giovangrandi, JGC, and Albert to include using the PEP/LVET ratio to calculate ejection fraction as taught by Garrard since the invention is merely a combination of known prior art elements in the same field of cardiovascular monitoring devices and doing so would yield the predictable result of gaining the added functionality of monitoring ejection fraction.

Claims 11 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan) (disclosed by Applicant)
Baker Jr. (U.S. 2005/0197549 A1) (hereinafter – Baker Jr.).
Re. Claims 11 and 20: Giovangrandi, JGC, and Inan teach the invention according to claims 3 and 10, but do not teach the invention further comprising identifying a pulse rate from at least one of 
the averaged ensemble ECG waveform, 
the averaged ensemble IPG waveform, 
the averaged ensemble BCG waveform.
Baker teaches analogous art in the technology of analyzing cardiovascular signals (Abstract).  Baker further teaches identifying a pulse rate from ensemble averages (Paragraph 0027, 0048, 0061-0064).
It would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi, JGC, and Inan (which teaches averaged ensemble ECG, IPG, and BCG waveforms) to identify a pulse rate from such a waveform, the motivation being that doing so attenuates frequencies and harmonics other than those of interest near the pulse rate (Paragraph 0027).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan) (disclosed by Applicant)
Baker Jr. (U.S. 2005/0197549 A1) (hereinafter – Baker Jr.)
Park et al. (U.S. 2010/0210921 A1) (hereinafter – Park)
Chesney et al.(U.S. 5,211,177) (hereinafter – Chesney) (disclosed by Applicant).
Re. Claim 12: Giovangrandi, JGC, Inan, and Baker Jr. teach the invention according to claim 11.  Park teaches the limitation of identifying a BCG amplitude from the averaged ensemble BCG waveform (Paragraph 0013: obtaining ensemble average based on synchronization with J-waves, and obtaining the magnitude of the J-waves from the averaged signal), wherein the motivation to combine would be identical to that of claim 4.
The combination of Giovangrandi, JGC, Inan, Baker Jr., and Park do not teach the invention further comprising:
transforming at least one of 
the PEP, 
the PTT, 
the pulse rate, 
the BCG amplitude, and 
a user weight derived from the weight signal into at least one of 
a cardiac output value, 
a stroke volume value, 
a systemic vascular resistance value, and 
a central venous pressure value
Chesney teaches analogous art in the technology of cardiovascular health assessment (Abstract).  Chesney teaches transforming at least one of 
the PEP, 
the PTT, 
the pulse rate, 
the BCG amplitude, and 
a user weight derived from the weight signal into at least one of 
a cardiac output value, 
a stroke volume value, 
a systemic vascular resistance value, and 
a central venous pressure value
(Col. 5, lines 20-34: stroke volume calculated using heart rate and cardiac output calculated via heart rate and stroke volume).
Since Giovangrandi, JGC, Inan, Baker Jr., and Park are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi, JGC, Inan, Baker Jr., and Park to include transforming heart rate into stroke volume and/or transforming heart rate and stroke volume into cardiac output as taught by Chesney since these variables are useful for assessing vascular impedance parameters (Abstract).  Such a combination can also be considered an obvious matter of combining prior art elements according to known methods to yield predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Inan et al. (U.S. 2010/0094147 A1) (hereinafter – Inan) (disclosed by Applicant)
Baker Jr. (U.S. 2005/0197549 A1) (hereinafter – Baker Jr.)
Park et al. (U.S. 2010/0210921 A1) (hereinafter – Park)
Chesney et al.(U.S. 5,211,177) (hereinafter – Chesney) (disclosed by Applicant)
Grudic et al. (U.S. 8,512, 260 B2) (hereinafter – Grudic),
Re. Claim 13 (as best understood): Giovangrandi, JGC, Inan, Baker Jr., Park, and Chesney teach the invention according to claim 12, but do not teach the invention further comprising: 
determining a mean arterial pressure, 
a systolic blood pressure, 
a diastolic blood pressure, 
and a pulse pressure 
for the user from the cardiac output value, the systemic vascular resistance value, and the central venous pressure value.
Grudic teaches analogous art in the technology of analyzing cardiovascular parameters (Abstract).  Grudic teaches the invention further comprising: 
determining a mean arterial pressure for the user from the cardiac output value, the systemic vascular resistance value, and the central venous pressure value (Col. 7, line 58 – Col. 8, line 6: exact equation described by Applicant in Paragraph 0108).
Since Giovangrandi, JGC, Inan, Baker Jr., Park, and Chesney are interested in assessing cardiovascular health, it would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi, JGC, Inan, Baker Jr., Park, and Chesney to include determining, as best understood, a mean arterial pressure from the variables of cardiac output value, systemic vascular resistance value, and central venous pressure value as taught by Grudic, the motivation being that doing so yields another relevant cardiovascular metric (similar to prior motivations).  Such a combination can also be considered an obvious matter of combining prior art elements according to known methods to yield predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Muhlsteff et al. (U.S. 2009/0204013 A1) (hereinafter – Muhlsteff).
Re. Claim 17: Giovangrandi and JGC teach the invention according to claim 1, including generating signals based on contact with left and right feet of the user (Giovangrandi: Figs. 1A, 1B; JGC: Fig. 1).  However, Giovangrandi and JGC do not teach the invention further comprising: 
generating a temperature signal and a humidity signal and modulating a value of at least one of the set of temporal parameters based upon the temperature signal and the humidity signal.
Muhlsteff teaches analogous art in the technology of analyzing cardiovascular parameters (Paragraph 0039).  Muhlsteff further teaches the invention further comprising: generating a temperature signal and a humidity signal and modulating a value of at least one of the set of temporal parameters based upon the temperature signal and the humidity signal (Paragraph 0039: compensation of ECG signals with respect to temperature; Paragraph 0044-0060: context for measured ECG signals include temperature).
It would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi in view of JGC to include temperature compensation of signals as taught by Muhlsteff, the motivation being that Muhlsteff establishes that temperature is information which is capable of identifying activity of a user, which can be compensated for in processing an ECG waveform (Paragraph 0039).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Ting et al. (U.S. 2012/0165691 A1) (hereinafter – Ting).
Re. Claim 18: Giovangrandi and JGC teach the invention according to claim 1.  JGC teaches the invention wherein processing values of the set of temporal parameters with the cardiovascular health model comprises transforming the values of the set of systolic temporal parameters into a set of clinical parameter values (Page 552, III. Measurement Results and Discussion: any temporal feature of the processed IPG, ECG, or BCG waveforms can be considered a “clinical parameter” since such a term has not been provided with further defining limitations).  However, Giovangrandi and JGC do not teach the invention comprising:
performing a distance analysis between the set of clinical parameter values for the user and clinical parameter values associated with a set of health states, and
returning a prediction of a state of the user based on the distance analysis.
Ting teaches analogous art in the technology of analyzing cardiovascular parameters (Abstract).  Ting further teaches the invention comprising:
performing a distance analysis between the set of clinical parameter values for the user and clinical parameter values associated with a set of health states, and 
returning a prediction of a state of the user based on the distance analysis
(Paragraph 0006: determining a likelihood of a predetermined type of illness by comparing the mutual information array or a set of indexes derived from the mutual information array with a predetermined benchmark pattern corresponding to the predetermined type of illness).
It would have been obvious to one having skill in the art before the effective filing date to have modified Giovangrandi in view of JGC to include a prediction of a state of the user as taught by Ting, the motivation being that doing so would allow a trained medical care provider to identify certain abnormal movement(s) of the observed heart by comparing the ECG signals with a benchmark ECG signal of normal movement (Paragraph 0002).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
Giovangrandi et al. (U.S. 2015/0359441) (hereinafter – Giovangrandi) (disclosed by Applicant) 
J. Gomez-Clapers, et al. "Multi-signal bathroom scale to assess long-term trends in cardiovascular parameters," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 550-553, doi: 10.1109/EMBC.2012.6345990. (hereinafter – JGC)
Zhu et al. (W.O. 02/13691 A1) (hereinafter – Zhu).
Re. Claim 18: Giovangrandi and JGC teach the invention according to claim 1, but do not teach the invention further comprising generating an analysis of body fluid status derived from one or more of the set of temporal parameters, the analysis of body fluid status comprising a value of a dry weight of the user.
Zhu teaches analogous art in technology of monitoring hydration status and dry weight of the individual (Abstract).  Zhu teaches the invention further comprising generating an analysis of body fluid status derived from one or more of the set of temporal parameters, the analysis of body fluid status comprising a value of a dry weight of the user (Abstract: dry weight determination is performed with segmental bioimpedance analysis and comparison with normal subjects and those during dialysis; Summary of the Invention: resistivity of interstitial fluid is used to derive hydration status).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include generating an analysis of body fluid status as taught by Zhu in the system of Giovangrandi and JGC since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791